Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Holcim (US) Inc. and Holcim Texas                      Appeal from the 40th District Court of Ellis
Limited Partnership, Appellants                        County, Texas (Tr. Ct. No. 104026).
                                                       Opinion delivered by Justice Stevens, Chief
No. 06-20-00096-CV          v.                         Justice Morriss and Justice Burgess
                                                       participating.
Ellis County Appraisal District, Appellee

       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants, Holcim (US) Inc. and Holcim Texas Limited
Partnership, pay all costs incurred by reason of this appeal.
                                                        RENDERED NOVEMBER 18, 2021
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk